DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 6/15/2021 regarding claim 1 has been fully considered. The highlighted arguments are listed below and will be addressed accordingly.  


Information Disclosure Statement
The information disclosure statements (IDS) filed on 6/22/2021 and 6/25/2021 were considered and placed on the file of record by the examiner.

	

“Applicant respectfully submits that the cited references do not disclose the features of "computing ... orientation of the license plate relative to the camera" and computing the speed of the target vehicle relative to the camera "responsive to ... the orientation of the license plate relative to the camera mounted in the host vehicle," as required by claim 1.
Higashikubo describes using the size of characters on a photographed number plate to determine distance from a vehicle to a camera on a road space, which is then used to determine the speed of the vehicle. (Higashikubo, Abstract, CJ{CJ{ [0019]-[0021].) While size of characters is mentioned, there is no teaching or suggestion in Higashikubo of computing an orientation of the license plate relative to the camera, as described in claim 1. This failure is not remedied by Bakewell, which describes a camera mounted in a mobile enforcement platform, and which also fails to teach or suggest computing "orientation of the license plate relative to the camera" and using the orientation to determine the speed of the target vehicle, as required by claim 1.”

	Examiner respectfully disagrees, and indicates that the cited Prior Art reasonably address limitations of the claimed invention. Applicant is reminded that Examiner will interpret each claim in the broadest reasonable sense, as such, the claims and only the claims form the metes and bounds of the invention.
The applicant has failed to produce evidence in the prior art that precludes the combination of Higashikubo and Bakewell from carrying out the steps in claim 1.  Higashikubo does suggest the noted features by teaching calculating a position of a license plate on a real road space (see para. 0014, 0016), and calculating the distance from the camera to the license plate (see figure 1, para. 0032).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Higashikubo (JP2006329776, “Higashikubo”) in view of Bakewell (U.S. 2003/0214585).

Regarding Claim 1, Higashikubo teaches a computerized method for determining that a target vehicle is speeding in violation of a speeding regulation, the method comprising: previously storing a font style and font size of at least one standard vehicle license plate, wherein real-space dimensions of a plurality of alphanumeric characters embossed on the at least one standard vehicle license plate are known (see paragraph 19: Character templates are known and provided); 
capturing a timed sequence of image frames of the target vehicle at known capture times (see paragraph 17: The calculation unit captures images at regular intervals); 
(see paragraph 18: The license plate images are identified from the image data); 
recognizing an imaged alphanumeric character of the license plate in the corresponding images of the license plate (see paragraph 0023: The characters of the license plate in the images);
measuring respective image dimensions, height and width of the alphanumeric character in the corresponding images of the license plate (see paragraph 19: The characters from the image are identified and measured); 
simultaneously fitting the image dimensions, the height and the width, responsive to the real-space dimensions, thereby computing a refined distance to the license plate of the target vehicle and orientation of the license plate relative to the camera (see paragraph 21: The size of the characters are determined); and 
responsive to the refined distance to the license plate of the target vehicle and the orientation of the license plate relative to the camera mounted in the host vehicle, computing a speed of the target vehicle relative to the camera (see paragraph 32: The speed of the target vehicle is calculated using the time and measurements). 
While Higashikubo teaches the method including the storing, capturing, identifying, recognizing, measuring and responsive steps, Higashikubo does not explicitly teach the method using a system mountable in a host vehicle, the system including a camera operatively connected to a processor.
Bakewell, in the same field of image processing, teaches a system mountable in a host vehicle, the system including a camera operatively connected to a processor (see paragraph 37: A Mobile Enforcement Platform (MEP) is used in vehicles travelling in traffic, which includes cameras connected to the MEP (see paragraph 53)). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of 
One would have been motivated to perform this combination due to the fact that allowing form automatic mobile enforcement allows for the system to be used in targeted areas without the need for expensive infrastructure. In combination, Higashikubo and Bakewell's teachings perform the same as they do separately.  Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Regarding Claim 4, the combination of Higashikubo and Bakewell teaches the limitations of claim 1, where Higashikubo further teaches comparing an image dimension of an alphanumeric character in the image frames to the corresponding real space dimension, thereby computing a distance from the camera to the license plate of the target vehicle (Paragraph 4: The distance between the camera and license plate is determined using the size of the characters identified). 

Regarding Claim 6, the combination of Higashikubo and Bakewell teaches the limitations of claim 1, where Bakewell further teaches computing speed of the target vehicle relative to known ego-motion of the host vehicle and determining therefrom a ground speed of the target vehicle (Paragraph 76: The speed of the vehicle is determined using sensor and image data). 

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding system.

Regarding Claim 13, the combination of Higashikubo and Bakewell teaches the limitations of claim 8, where Bakewell further teaches wherein a ground speed of the target vehicle is determined by computing speed of the target vehicle relative to ego-motion of the host vehicle (Paragraph 76: The speed of the vehicle is determined using sensor and image data). 


Allowable Subject Matter
Claims 2, 3, 5, 7, 9-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


  

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663